Citation Nr: 0121970	
Decision Date: 08/30/01    Archive Date: 09/06/01

DOCKET NO.  94-05 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for defective hearing.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1943 to January 
1946. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision rendered in February 1993 by 
the Winston-Salem, North Carolina, Regional Office (RO) of 
the Department of Veterans Affairs (VA).  

This case was previously before the Board several times, most 
recently in September 1998, at which time the Board denied 
the veteran's claim of service connection for defective 
hearing as not well grounded.  The veteran appealed that 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  On November 30, 2000, the Court vacated the 
September 1998 Board denial and remanded the matter to the 
Board for re-adjudication of the veteran's claim consistent 
with the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (also referred to herein as 
the "VCAA"), which had been enacted during the pendency of 
the veteran's appeal to the Court.


REMAND

As noted above, while this matter was under consideration by 
the Court, the VCAA was enacted.  Among other things, this 
law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and superceded the decision of the Court in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, 14 Vet. App. 174 (2000) (per curiam order), which had 
held that VA could not assist in the development of a claim 
that was not well grounded.  This change in the law is now 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims 

Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000); see also Holliday v. 
Principi, 14 Vet. App. 280 (2001).  

Because of the change in the law, and in order to comply with 
the Court's order, a remand in this case is required for 
compliance with the notice and duty to assist provisions of 
the new law.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-99 (2000) 
(to be codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, 
and 5107).  

Specifically, the veteran has never been afforded a VA 
audiological examination to evaluate his claim of service 
connection for hearing loss.  The only post-service medical 
evidence of record consists of a September 1996 letter from a 
private otolaryngologist, Harry L. King, M.D., which shows 
that the veteran suffered from mild to profound mixed hearing 
loss in the right ear and mild to severe sensorineural 
hearing loss in the left ear.  Dr. King further commented 
that "[a]lthough these audiological findings are not 
pathognomonic of scarlet fever they are compatible with 
hearing loss from scarlet fever."  Such a comment is 
significant because the veteran's service medical records 
show that he suffered from scarlet fever during service.

In order to determine whether the veteran has hearing 
impairment attributable to military service, the Board must 
analyze whether the veteran is shown to be hearing impaired 
by VA standards, pursuant to 38 C.F.R. § 3.385 (2000), which 
indicates that 

. . . impaired hearing will be 
considered to be a disability when the 
auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 
Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least 
three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech 
recognition scores using the Maryland 
CNC Test are less than 94 percent.


38 C.F.R. § 3.385 (2000).  Given the changes to adjudication 
brought about by the VCAA, an examination is now required to 
fulfill VA's duty to assist the veteran.  

The Board also observes that in January 2001, the veteran 
requested that he be afforded an opportunity to testify at a 
personal hearing.  

In view of the foregoing, this case is REMANDED for the 
following actions:

1.  The RO must review the claims folder 
and ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully 
satisfied.  The veteran should be given 
an opportunity to supplement the record 
and/or identify any additional sources of 
medical records relevant to his claim of 
service connection for defective hearing. 

2.  The veteran should be scheduled for a 
VA audiological examination.  The 
examiner should review the claims file, 
examine the veteran, and undertake all 
clinical tests or studies deemed 
appropriate.  Specifically, auditory 
testing necessary to apply 38 C.F.R. 
§ 3.385 must be conducted.  The examiner 
is requested to provide an opinion as to 
whether the veteran suffers from hearing 
impairment, and whether it is at least as 
likely as not that any such hearing 
impairment is related to service, as a 
result of scarlet 

fever or otherwise.  The examiner is 
requested to report all findings in 
detail, and to provide a rationale for 
all opinions rendered.  If the examiner's 
opinion differs from Dr. King's, an 
explanation for the difference should be 
set forth.

3.  The veteran should be contacted and 
asked to clarify whether he desires a 
hearing before a RO hearing officer, or 
before a member of the Board in 
Washington D.C., at the RO, or by way of 
videoconference.  

4.  The RO should undertake any 
additional development suggested by the 
examiner's findings and opinions, or lack 
thereof.  After all required notification 
and development have been completed, the 
RO should take adjudicatory action.  If 
the benefit sought is denied, a 
supplemental statement of the case should 
be issued.  

The veteran and his representative should be given an 
opportunity to respond to the supplemental statement of the 
case and appear at a hearing at the RO, if he desires such a 
hearing.  No action is required of the veteran until he 
receives further notice.  The purpose of this remand is to 
comply with the order of the Court.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of this appeal.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


